 450
 
         
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
358 NLRB No. 59
 
Hyundai Rotem USA Corp. and Aerotek, Inc., Joint 
Employers 
and
 
Transport Workers Union of 
Philadelphia, Local 234, AFL

CIO.  
Case 
0
4

CA

0
37657
 
June
 
14
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
AND 
B
LOCK
 
On September 9, 2011, Administrative Law Judge 
John T. Clark issued the attached decision.  The Acting 
General Counsel filed exceptions and a supporting brief.  
Respondent Aerotek filed an answering brief.
 
The Na
tional Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The National Labor Relations Board has considered 
the decision and the record in light of the exceptions and 
briefs and has decided to affirm the judge

s r
ulings, fin
d-
ings, and conclusions and to adopt the recommended 
Order as modified and set forth in full below.
1
 
There are no exceptions to the judge

s unfair labor 
practice findings, including his finding that a confident
i-
ality provision contained in Aerote
k

s required emplo
y-
ment agreement violated Section 8(a)(1) of the Act.  
There are also no exceptions to the judge

s Order rem
e-
dying this undisputed violation by requiring Aerotek to 
mail the notice marked 

Appendix B

 
to all of its current 
and former emplo
yees in the southeastern Pennsylvania 
area.  However, the Acting General Counsel excepts to 
the judge

s failure to order Respondent Aerotek to mail 
the same notice to its employees outside the southeastern 
Pennsylvania area who were required to sign and ab
ide 
by the unlawful confidentiality provision.
 
Aerotek stipulated at the hearing that the employment 
agreement containing the unlawful provision was used in 
the southeastern Pennsylvania area.  It now argues that 
the record does not show that any of its em
ployees ou
t-
side that area were subject to it, although it does not a
f-
firmatively contend that the unlawful provision was 
not
 
in effect in other Aerotek regions.  A copy of that agre
e-
ment, entered into the record as General Counsel

 
E
x-
hibit 2, suggests tha
t it is a boilerplate document intended 
for general use by Aerotek for employees hired to work 
for clients, and is not limited to those hired in the sout
h-
eastern Pennsylvania area.
2
 
                                        
   
 
1
 

d-
vertent references to Region 3 instead of Region 4, and as further e
x-
plained 
below.
 
2
 
Additionally, Aerotek representatives testified at the hearing that 
the purpose of the confidentiality provision was to protect trade secrets 
and that wage rates are considered trade secrets because of the compet
i-
tive nature of the staffing busine
ss.  The record does not suggest that 
In similar circumstances, the Board has made prov
i-
sion for assuring that a
ll employees subject to an unla
w-
ful requirement receive the Board notice by leaving to 
the compliance stage of proceedings the determination of 
whether there are affected employees outside the loc
a-
tions giving rise to a particular complaint who should 
rece
ive a remedial Board notice.  See 
D & W Food Ce
n-
ters, Inc.
, 305 NLRB 553, 553 fn. 2 (1991) (leaving loc
a-
tions of notice posting to compliance given insufficient 
evidence of which stores received the employee han
d-
book with an unlawful clause); cf. 
NLS Group
, 352 
NLRB 744, 746

747 (2008), incorporated by reference, 
355 NLRB 1154 (2001), enfd. 645 F.3d 475 (1st
 
Cir. 
2011) (ordering notice mailed to all employees 

under its 
temporary employment agreement (including but not 
necessarily limited to its 
right
-
of
-
way agents)

 
where 
employer stipulated only that right
-
of
-
way agents worked 
under agreement with unlawful provision). 
 
We shall 
therefore modify the judge

s Order to provide essentially 
the same remedy here.
3
 
ORDER
 
The National Labor Relations Boa
rd orders that the 
Respondents, Hyundai Rotem USA Corporation and 
Aerotek, Inc., joint employers, Philadelphia, Pennsylv
a-
nia, their officers, agents, successors, and assigns, shall
 
1. 
 
Cease and desist from
 
(a) Maintaining or enforcing an employment agre
e-
m
ent provision under the heading 

Confidentiality

 
that 
contains the following language: 

YOU FURTHER 
AGREE NOT TO DISCUSS THE COMPENSATION 
STATED IN THIS AGREEMENT, OR THE 
COMPENSATION PAID TO YOU BY AEROTEK 
PURSUANT TO ANY PRIOR
 
EMPLOYMENT 
AGREEMENT, IN A
NY MANNER, WITH THE 
                                        
                             
 
this company concern was limited to the southeastern Pennsylvania 
area.
 
Member Hayes does not join in the foregoing observation, which he 
finds inapposite to the issue whether the Respondent in fact required 
employees 
outside the southeastern Pennsylvania area to sign written 
employment agreements containing the unlawful confidentiality prov
i-
sion.  Copies of such agreements, not a common business concern, will 
be the necessary proof on this issue.
 
3
 
Aerotek nevertheless
 
contends that an expansion of the notice
-

Aerotek to review personnel files in offices across the country to d
e-
termine which of its employees are or were subject to the unlawful 
confidentiali
ty provision.  We reject this contention.  The expanded 
notice
-
mailing requirement itself is not punitive as long as it serves the 
remedial purpose of informing affected employees that they are no 
longer subject to the unlawful confidentiality provision.  
Further, to the 
extent that Aerotek contends that compliance with this requirement 
would be unduly burdensome, it has yet to provide specific evidence in 
support of this contention, despite being on notice, at least since the 
beginning of the hearing, that
 
the Acting General Counsel was seeking 
nationwide notice mailing.
 
 HYUNDAI ROTEM USA CO
RP
.
 
&
 
AEROTEK
 
 
451
 
CLIENT, THE CLIENT

S EMPLOYEES OR ANY 
CO
NTRACT EMPLOYEE OF THE CLIENT.

 
(b) Promulgating, maintaining, or enforcing an oral 
rule prohibiting employees from discussing wages, 
hours, benefits, and other terms and conditions of e
m-
ployment 
among themselves, with other employees or 
with nonemployees.
 
(c) Using the overbroad confidentiality provision d
e-
scribed above to threaten employees with discharge or 
discipline if they discuss wages, hours, benefits, and ot
h-
er terms and conditions of empl
oyment among the
m-
selves, with other employees or with nonemployees.
 
(d) In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. 
 
Take the following 
affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Within 14 days of the Board

s Order, revise or r
e-
scind the unlawful employment agreement 

Confident
i-
a
l
ity

 
provision and notify the employees at both of the 
Respondents

 
Philadelphia l
ocations, in writing, what 
action has been taken.
 
(b) Within 14 days after service by the Region, post at 
both Philadelphia, Pennsylvania facilities copies of the 
attached notice marked 

Appendix A.

4
  
Copies of the 
notice, on forms provided by the Regiona
l Director for 
Region 4 after being signed by the Respondents

 
autho
r-
ized representative, shall be posted by the Respondents 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted
.  In addition to physical posting of 
paper notices, the notices shall be distributed electron
i-
cally, such as by email, posting on an intranet or an i
n-
ternet site, and/or other electronic means, if the respon
d-
ents customarily communicate with their employe
es by 
such means.  Reasonable steps shall be taken by the R
e-
spondents to ensure that the notices are not altered, d
e-
faced, or covered by any other material.
 
 
In the event 
that, during the pendency of these proceedings, the R
e-
spondents have gone out of busi
ness or closed the facil
i-
ties involved in these proceedings, the Respondents shall 
duplicate and mail, at their own expense, a copy of the 
notice to all current employees and former employees 
employed by the Respondents at any time since February 
25, 2010.
 
(c) Within 14 days after service by the Region, R
e-
spondent Aerotek shall duplicate and mail, at its own 
                                        
   
 
4
 
If this Order is enforced by a judgment of a United States court of 

a-

suant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
expense, copies of the attached notice marked 

Appendix 
B.

5
  
Copies of the notice, on forms provided by the R
e-
gional Director for Region 4, after bein
g signed by Aer
o-
tek

s authorized representative, shall be mailed to the last 
known address of all current and former employees of 
Aerotek, since February 25, 2010, who were required to 
sign an employment agreement containing the unlawful 

Confidentiality

 
provision.  Aerotek shall also notify 
those other current and former employees in writing what 
action has been taken regarding the unlawful 

Confide
n-
tiality

 
provision.  These mailing and notification r
e-
quirements may be accomplished via email, rather than
 
regular mail, to the extent Aerotek customarily co
m-
municates with employees by that method.  Cf. 
J. Picini 
Flooring
, 356 NLRB 
11
 
(2010).
6
 
(e) Within 21 days after service by the Region, each 
Respondent shall file with the
 
Regional Director a sworn 
certifi
cation of responsible officials on a form provided 
by the Region attesting to the steps that it has taken to 
comply.
 
APPENDIX
 
A
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The Nationa
l Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together wit
h other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
maintain or enforce the provision in our 
employment agreement under the heading, 

Confident
i-
a
l
ity

 
that contains the following languag
e: 

YOU 
FURTHER AGREE
 
NOT TO DISCUSS THE 
COMPENSATION STATED IN THIS AGREEMENT, 
OR THE
 
COMPENSATION PAID TO YOU BY 
AEROTEK PURSUANT TO ANY PRIOR
 
EMPLOYMENT AGREEMENT, IN ANY MANNER, 
WITH THE CLIENT, THE CLIENT

S
 
EMPLOYEES 
                                        
   
 
5
 
See fn. 4, supra.
 
6
 
For the reasons set forth in his dissenting opinion in 
J. Picini 
Flooring
, Member Hayes would not require electronic 
distribution of 
either Appendix A or B.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
452
 
OR ANY CONTRACT EMPLOYEE OF THE 
CLIENT.

 
W
E WILL NOT
 
promulgate, maintain, or enforce an oral 
rule prohibiting you from discussing
 
wages, hours, ben
e-
fits, and other terms and conditions of employment 
among yourselves, with
 
other employees or with none
m-
ployees.
 
W
E WILL NOT
 
threaten you wi
th discipline and di
s-
charge if you discuss your wages, hours, benefits, and 
other terms and conditions of employment among you
r-
selves, with other employees, or with nonemployees.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce
 
you in the
 
exercise of the rights 
guaranteed you by Section 7 of the Act.
 
W
E WILL 
notify you in writing as to whether we have 
revised or rescinded the overbroad confidentiality prov
i-
sion contained in our employment agreement.
 
 
H
YUNDAI 
R
OTEM 
USA
 
C
ORPORATIO
N AND 
A
EROTEK
,
 
I
NC
.
 
(J
OINT 
E
MPLOYERS
)
 
 
APPENDIX B
 
N
OTICE 
T
O 
E
MPLOYEES
 
M
AILED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has o
rdered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any 
of these protected 
activities.
 
 
W
E WILL NOT
 
maintain or enforce the provision in our 
employment agreement under the heading, 

Confident
i-
a
l
ity

 
that contains the following language: 

YOU 
FURTHER AGREE NOT TO DISCUSS THE 
COMPENSATION STATED IN THIS AGREEMENT
, 
OR THE COMPENSATION PAID TO YOU BY 
AEROTEK PURSUANT TO ANY PRIOR 
EMPLOYMENT AGREEMENT, IN ANY MANNER, 
WITH THE CLIENT, THE CLIENT

S EMPLOYEES 
OR ANY CONTRACT EMPLOYEE OF THE 
CLIENT.

 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or 
coerce you in the exercise of the rights 
listed above.
 
 
A
EROTEK
,
 
I
NC
.
 
 
Barbara C. Joseph, Esq., 
for the General Counsel.
 
Arlene J. Angelo, Esq. (Ballard Spahr LLP), 
of Philadelphia, 
Pennsylvania, for Respondent, Hyundai
 
R
otem
 
USA C
o
r-
poration.
 
Marvin Weinbe
rg, Esq. (Fox Rothschild LLP), 
of Philadelphia, 
Pennsylvania, for Respondent, Aerotek, Inc.
 
Claiborne S. Newlin, Esq. (Meranze, Katz, Gaudioso, & Ne
w-
lin, PC), 
of Philadelphia, Pennsylvania, for the Charging 
Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
J
OHN 
T.
 
C
LARK
, Administrative Law Judge.  On August 26, 
2010,
1
 
Transport Workers Union of 
P
hiladelphia,
 
L
ocal
 
234, 
AFL

CIO (
the Union or Charging Party), filed a representation 
petition in Case 
0
4

RC

0
21737 seeking to represent certain of 
Respondent Hyundai
 
R
otem
 
USA C
orporation (HRUSA) and 
Respondent Aerotek, Inc., employees as a joint employer (R
e-
spondents).  At the same time the Union filed an unfair labor 
practice charge in Case 
0
4

CA

0
37657 alleging that the R
e-
spondents violated Section 8(a)(
3
) and (
1
) of the
 
National L
a-
bor Relations Act (the Act) by discharging employee Donald 
Kleinback on August 25 because of his union activities.
 
On September 7, the Respondents, as joint employers, signed 
a stipulated election agreement setting an election date of Oct
o-
ber 1
 

located at 4500 Germantown Avenue and 2400 Weccacoe A
v-
enue in Philadelphia, Pennsylvania.
 
On September 9, employee Joseph Flynn filed a charge in 
Case 
0
4

CA

0
37677 alleging that the Respondents violate
d 
Section 8(a)(
3
) and (
1
) of the Act by discharging him on July 
19 because of his union activities.
 
The Union lost the election and on October 8 filed objections 
to conduct affecting the results of the election.
 
On October 15, the Union amended the charge 
in Case 
0
4

CA

0
37657 to also allege that the Respondents had restrained 
and coerced employees in the exercise of their Section 7 rights 
and had maintained an illegal rule subjecting employees to 
discipline for discussing their compensation and benefits wit
h 
other employees in violation of Section 8(a)(1) of the Act.
 
On November 30, Flynn amended his charge in Case 
0
4

CA

0
37677 to allege that the Respondents terminated him not 
only because of his union activities, but also because he co
n-
certedly complained a
bout unsafe working conditions.
 
The Union filed a charge on November 30, in Case 
0
4

CA

0
37838 alleging that the Respondents violated Section 8(a)(1) 
of the Act by engaging in unlawful interrogations, surveillance, 
an assault, and issued Kleinback a written
 
discipline because of 
his union activity in violation of Section 8(a)(3) of the Act.
 
An order consolidating cases, consolidated complaint, and 
notice of hearing in Cases 
0
4

CA

0
37657, 
0
4

CA

0
37677, 
                                        
   
 
1
 
All dates are in 2010, unless otherwise indicated.
 
 HYUNDAI ROTEM USA CO
RP
.
 
&
 
AEROTEK
 
 
453
 
and 
0
4

CA

0
37838, issued on December 29 setting forth the
 
allegations contained in the foregoing charges.
 
On January 4, 2011, a notice of hearing on objections to the 
election in Case 
0
4

RC

0
21737 issued.  Also on that date the 
Regional Director for Region 4 of the National Labor Relations 
Board (the Board), iss
ued an order consolidating Cases 
0
4

CA

0
37657, 
0
4

CA

0
37677, and 
0
4

CA

0
37838, with Case 
0
4

RC

0
21737 for hearing and ruling and decision by an a
d-
ministrative law judge of the Board.
 
The Respondents filed a timely answer to the consolidated 
complaint along
 
with affirmative and other defenses on January 
11, 2011.  The Respondents admit the service of the charges, 
the jurisdictional facts for each Respondent, the job titles for 
most of the individuals alleged to be supervisors/agents, the 
facts establishing t
heir joint employer status, the legal concl
u-
sion that they are joint employers, and the labor organization 
status of the Union.  The Respondents denied the substantive 
allegations of the complaint and affirmatively defend that they 
had legitimate and subst
antial business justifications for di
s-
charging Kleinback and Flynn.
 
On February 9, 2011, the Regional Director issued an order 
severing cases because a bilateral informal settlement agre
e-
ment was reached by the parties in Cases 
0
4

CA

0
37677, 
0
4

CA

0
37838, 
and portions of Case 
0
4

CA

0
37657, and the 
Union requested withdrawal of its objections in Case 
0
4

RC

0
21737.  Thus, Case 
0
4

RC

0
21737 and paragraphs 6

12 and 
related portions of paragraphs 13 and 14 were severed from the 
consolidated complaint, leaving 
only the substantive allegations 
contained in paragraphs 5(a) and (b) of the consolidated co
m-
plaint for hearing.
 
I heard the remaining allegations on February 10, 2011, in 
Philadelphia, Pennsylvania.  Those allegations concern the 
maintenance and enforceme
nt, by the Respondents, of a portion 

employment agreement that prohibits them from discussing 

employees or any contract employees 

 
On the entire record, including my credibility determinations 
based on the demeanor of the witnesses, as well as my credibi
l-
ity determinations based on the weight of the respective ev
i-
dence, established or admitted facts, inherent probabili
ties, and 
inferences drawn from the record as a whole and, after consi
d-
ering the briefs filed by the Respondents, the Charging Party 
and the counsel for the Acting General Counsel,
2
 
I make the 
following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
At all material tim
es, HRUSA, a Pennsylvania a corporation
,
 
with a facility at 2400 Weccacoe Avenue, Philadelphia, Pen
n-
sylvania (the Factory), has been engaged in the assembly of rail 
cars.  HRUSA, in conducting its business operations at the 
Factory, annually purchased and 
received goods valued in e
x-
                                        
   
 
2
 



on p. 11, L.
 


 
cess of $50,000 directly from points outside the Commo
n-
wealth of Pennsylvania.  HRUSA admits and I find that it is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act.
 
At all material times
, Aerotek, a Maryland corporation wor
k-
ing at the Factory, has been engaged in providing temporary 
work force staffing to other businesses including HRUSA.  
Aerotek, in conducting its business operations at the Factory 
received in excess of $50,000 from HRU
SA for providing work 
force staffing services.  Aerotek admits and I find that it is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act.
 
The Respondents admit and I find that the Union is a labor 
organization within
 
the meaning of Section 2(5) of the Act.
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A.  Background
 
Since at least February 2010, Aerotek has been providing 
personnel to perform work for HRUSA at its Philadelphia faci
l-
ity located at 2400 Weccacoe Avenue (the Facto
ry).  These 
employees are provided pursuant to an agreement between 
HRUSA and Aerotek.  HRUSA and Aerotek admit that they 
exercise control over the labor relations policies with respect to 
the employees who are supplied to, and work for, HRUSA, but 
are pai
d by Aerotek.  Furthermore they admit that they cod
e-
termine the terms and conditions of employment of those as 
joint employers.
 
The appropriate collective
-
bargaining unit as described in the 
parties stipulated election agreement is:
 
 
All full time and regu
lar part time production employees, 
maintenance employees, warehouse employees, quality co
n-
trol and testing employees jointly employed by [the Respon
d-
ents] at the facilities located at 4500 Germantown Avenue and 
2400Weccacoe Avenue, Philadelphia, Pennsylva
nia. 
[
GC 
Exh. 1(d).
]
 
 
It is not disputed that all employees of the Respondents, who 
are hired through Aerotek, must complete, date, and sign a 
three
-

ter the 
agreement is completed it is signed by the applicant and a 
Aer
o
tek representative. 
 

part:  You understand and acknowledge that this offer of te
m-
porary employment with AEROTEK, is subjec
t to final appro
v-
al by the Client and that you shall not be entitled to any wages 
or employment unless actually hired by Aerotek to work the 
specific assignment for the Client pursuant to this agreement.
 

th hou
r-
ly and overtime rates, bonus eligibility, holiday pay, accrual of 
paid personal time and accrual of paid vacation time.  Section 

AGREE NOT TO DISCUSS THE COMPENSATION 
STATED IN THIS AGREEMEN
T, OR THE COMPEN
-
SATION PAID TO YOU BY AEROTEK PURSUANT TO 
ANY PRIOR EMPLOYMENT AGREEMENT, IN ANY 

EMPLOYEES OR ANY CONTRACT EMPLOYEE OF THE 
CLIENT.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
454
 
During the summer of 2010, the Union conducted an orga
n-
izing campaign 
at the Weccacoe Avenue facility.  The Union 
talked to employees and distributed literature to them outside of 
the facility.  The Union filed an RC petition to represent the 
mechanical and electrical final assembly rail cars employees 
working on HRUSA rail 
cars through TTA, another contract 
employer at the Weccacoe Avenue facility.  The petition was 
amended on June 28 to add HRUSA as a joint employer, with 
TTA, of those employees.  On August 5, the Union won the 
election in the Hyundai and TTA joint employer
 
unit and was 
certified to represent the employees on August 16.
 
B.  Aerotek Supervisor Philip Lee has Employee Visitors
 

n-
ager and an admitted supervisor of the Respondents within the 
meaning of Secti
on 2(11) of the Act.  His office is in the We
c-
cacoe Avenue facility.  Donald Kleinback was a welder at the 
Weccacoe Avenue facility.  On June 24, shortly after the Union 
filed the petition to represent the TTA employees, Kleinback 

et a free T
-
shirt.  When he entered the 
office fellow employees welders Paul Fisher and Matt Padro 
were talking with Lee.  Kleinback testified that he did not hear 
the conversation, but was later told by the employees that they 
were talking to Lee about pa
y.
 

employee came to his office to get T
-
shirts.  After getting the 
T
-
shirts one of the men closed the door and Fisher began tal
k-
ing about the upcoming TTA election.  Fisher said
,
 

[W]
ith the 
th



 
C.  Lee Reacts
 
Paragraph 5(b) of the complaint alleges that on or about Jun
e 
24, 2010, the Respondents, by Phil Lee, enforced the confide
n-
tiality provision set forth above by telling employees that they 
were not to discuss their pay with each other.  In support of this 
allegation Kleinback testified that also June 24, at approxim
at
e-
ly 2 p.m. he and about 10 other welders were going outside for 
their break.  As they were leaving, Lee told them to gather 
around him.  Kleinback testified that Lee appeared to be upset.  
Lee told the employees that he did not want them talking to 
each 
other about their wages.  Lee also said, accordingly to 
Kleinback, that he did not want them talking to TTA employees 
about the wages the welders were paid.  Lee concluded by tel
l-
ing the welders that he did not want them bringing wages up 
and trying to lev
erage him for more money, that they had 
signed a contract and that was the wage that they would be 
getting.
 
Lee denied ever telling employees not to discuss wages.  
Counsel for the Acting General Counsel argues that Lee is not 
creditable and that his state
ments violated Section 8(a)(1) of the 
Act.
 
On August 24, 2010, Kleinback was discharged for an unr
e-
lated reason.  He filed an unfair labor practice charge with the 
Board, and his charge was resolved by a non
-
Board settlement 
agreement.  With those events i
n mind I closely observed and 

a bias against the Respondents.  I neither heard nor observed 

be a fully credible witness who exhi
bited excellent recall and 
testified in a candid and convincing manner.  His testimony was 
even more impressive because much of it related to a matter 
that was developed on cross
-
examination.
 
In contrast to Lee, Kleinback clearly and without reservation 
id
entified Matthew Padro and Paul Fisher as the welders who 

office with Fisher and Padro and he twice emphatically denied 
being part of the conversation with Lee.  He testified that he 
overheard
 
nothing of what was said and that all his knowledge 
about what was said, was told to him by Fisher.
 

Fisher, to my best recollection, I thought it was Paul Fritz, a
n-
other welder and Don Kleinback

-
examination, when asked to identify who was with Fisher he 

When asked if all three were present during the conversation he 





 

he e
m-

(Tr. 68.)  And consequently he sent an email to all Aerotek 


you 
know, to give them that increase.  If


don


statement he agrees with the counsel for the Charging Party that 
he was not physically threatened.  Counsel then asked if Lee 
felt threate
ned because the men might unionize.  Lee responds 




 



say anything that


 
I do not find Lee to be a credi

statement that if the employees did not get a pay increase he did 
not know what would happen, cannot in anyway be construed 
as a threat of physical violence.  Indeed, the Board has found, 
with court approval, that stronger sta
tements were nonthreate
n-
ing and protected by the Act.  
Kiewit Power Constructors Co.,
 
355 NLRB 
708, 710

711 
(2010), enfd. 
652 F.
3d
 
22
 
(D.C. Cir. 
2011) (Physical threat must be unambiguous).  In fact when the 
statement is considered in the context of the pe
nding TTA u
n-
ion representation election it may fairly be assumed that Fisher 
was implying that a union representation election might be in 
the offing.
 
I also find it incredible that Lee feels cornered in his small 
office, with the door closed, by three of 
his employees and yet 
he cannot say with absolute certainty that one of his employees 
was present the entire time.
 
I find it suspicious that Kleinback was not subject to a vigo
r-
ous examination as to how he could be present in a small e
n-
 HYUNDAI ROTEM USA CO
RP
.
 
&
 
AEROTEK
 
 
455
 
closed office with t
hree other men, only one of whom spoke, 
and yet claim that he did not hear a word that was said.
 
I find it incomprehensible that Lee told no one of his ordeal, 
nor did he discipline any of his alleged tormentors.  He claims 

be 
handled by sending an email to all 
Aerotek employees.  (GC Exh. 3.)
 
Shortly after ordering the welders not to discuss their wages, 
he sent an email to the 50 or 60 Aerotek employees who work 
at the facility.  In addition to reminding them that they all 
sig
ned the employment agreement (GC Exh. 2), he attached a 
copy of the agreement to the email, and reproduced verbatim, 
the following part of the confidentiality section:  YOU 
FURTHER AGREE NOT TO DISCUSS THE COMPEN
-
SATION STATED IN THIS AGREEMENT, OR THE 
COM
PENSATION PAID TO YOU BY AEROTEK PUR
-
SUANT TO ANY PRIOR EMPLOYMENT AGREEMENT, 

EMPLOYEES OR ANY CONTRACT EMPLOYEE OF THE 
CLIENT.
 

the agreement which s



r-
aged with inquiries of pay increases by recent events with TTA, 
I will resort to applying the rami

(GC Exh. 3.)
 
The counsel for the Acting General Counsel contends that 

8(a)(1) by informing its employees they could be terminated for 
discussing their wages and b


client.
 
D.  Discussion
 


Parexel International, LLC, 
356 NLRB 
516, 51
8
 

o-
hibits employees from discussing their compensation is unla
w-

Danite Sign Co.,
 
356 NLRB 
975, 975
 
fn. 1 and 
981
 
(2011) quoting 
Freund Baking Co., 
336 NLRB 847 (2001); 
Lutheran Heritage Village
-
Livonia
, 
343 NLRB 646, 646 
(2004).
 
Based on the foregoing I find that the Respondents have vi
o-
lated Section 8(a)(1) of the Act by promulgating a policy that 
explicitly prohibits employees from discussing their compens
a-
tion.  Thus, under its confidentiality policy
, which is part of its 
employment agreement, Aerotek asserts that it may discharge 
any employees who discuss any facet of their compensation 
with an employee of the client.  At the Weccacoe Avenue loc
a-
tion, which is the subject of the charge, HRUSA and Aer
otek 
are admitted joint employers.  Because they are all employees 
of Aerotek as well as employees of the client HRUSA, they are 
forbidden to discuss their compensation with each other.  The 
provision also prohibits discussing their compensation with 
contr
act employees of the client, such as TTA.
 

te
s
tified that it was his understanding that TTA was not a staf
f-

working through a staffing compa


obvious that Lee did not want the employees talking to the TTA 


brief:
 
 


exclude
 
other Aerotek e
m-
ployees, but 
include
 
individuals hired by their clients to 
perform certain tasks.  For instance, Mr. Kleinback was 
free to discuss his wages with other Aerotek employees (or 
any union), but was not to discuss his wages with emplo
y-
ees hired by [TTA], a company providing [HRUSA
] with 
certain contract employees.  
[
Emphasis in the original.
]
 
 
The footnote contains no citations to the record and there is no 

r-

Laidlaw Transit, Inc., 
315
 
NLRB 79, 83 (1994).
 
Based on the foregoing I find that the Respondents confide
n-
tiality provision contained in their employment agreement e
x-
plicitly restricts Section 7 activity and would likely have a 
chilling effect on Section 7 rights such that the mere
 
maint
e-
nance of the provision is an unfair labor practice, even absent 
evidence of enforcement.  See, e.g., 
NLRB v. Vanguard Tours, 
981 F.2d 62, 67 (2d Cir. 1992) (citing 
Republic Aviation Corp. 
v. NLRB, 
324 U.S. 793, 803 fn. 10 (1945)).
 
1.  Counsel for 

 
additional argument
 
Counsel for the Acting General Counsel also submits that 
even if the provision did not explicitly restrict Section 7 rights 

been applied to restric

L
u-
theran Heritage Village
-
Livonia, 
343 NLRB 646, 647 (2004).
 

n-
tiality provision verbatim.  That provision prohibits the e
m-
ployees from discussing their current c
ompensation, and all 
prior compensation, earned pursuant to the Aerotek emplo
y-

employees or any contract employee of the client.
 
The paragraph following the overbroad confidentiality prov
i-
sion is 
a single sentence.  That sentence instructs the employees 



 
In the final paragraph Lee warns the employe
es that if he is 

by recent events with TTA, I will resort to applying the ramif
i-

 

not lost on 
the employees.  It cannot be anything other than the 
Union soliciting the employees directly outside of the facility, 
and the filing of an election petition with the Board to represent 
the TTA employees.
 

her the 
words could reasonably be construed as coercive, whether or 

Double D Co
n-
struction Group, 
339 NLRB 303, 303

304 
(2003) 
(footnote 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
456
 

y-
ees at t
he facility who signed the Aerotek employment agre
e-

 
Counsel for the Acting General Counsel also argues that the 
statements made by Lee just before sending his email are ev
i-
dence that those employees who heard his statements
 
would 
reasonably construe the language of the confidentiality prov
i-

statements were absolute and made without reservation.  He 
told the 10 welders in no uncertain terms that they were not to 
speak about their wages among themselves, with any TTA 
employee, and to not even mention wages to Lee in an effort to 


rights to di
scuss wages and compensation, followed by a direct 
threat of discharge if the employees questioned or leveraged 
Lee with inquires about pay, all of which was predicated on the 

 

es
 

i-
sion is premised on legitimate and substantial business justif
i-
c
a
tions.  In support of this argument Burke testified that Aer
o-
tek is in a very competitive business and if competitors learn of 
the
 

awarded the bid.  The second reason offered by Burke was to 

monetary difference between what Aerotek charged the client 
and what it pa
id its employees.  The final reason is to prevent 

money than Aerotek employees, this would cause problems for 
the client and Aerotek would not be awarded repeat business or 
would have its cont
ract canceled by the client.
 
These reasons are similar to those offered by another suppl
i-
er of temporary workers in 
NLS Group, 
352 NLRB 744 (2008), 
incorporated by reference in 355 NLRB 
1154
 
(2010), enfd. 645 
F.3d 475 (1st Cir. 2011).  There the administra
tive law judge 


and conditions of employment with third party clients, the R
e-

ighed the 
restriction on those rights.  The Board had two opportunities to 

confidentiality provision was unlawful because the employees 
reasonably would construe it to prohibit activity protec
ted by 
Section 7.
 
I find that the Respondents proffered business justifications 



n which co
n-

Parexel International, LLC, 
356 NLRB 
at 518, 
(2011), and cited cases.
 
The Respondents also argue that the confidentiality provision 

on discussing wages with
 

n-
strued by employees to include a union) or with co
-
workers.  
The Respondents cite 
NLS Group, 
above,
 
as support.  (R. Br. at 
12.)
 
The Board, in 
NLS Group, 
after applying the general stan
d-
ard set forth in 
Lutheran Heritag
e Village
-
Livonia,
 
343 NLRB 

provision is unlawful because employees reasonably would 

t-

erms, precludes 
employees from discussing compensation and other terms of 

understand that language as prohibiting discussions of their 

Supra 
at 745.)
 
I
 
have previously found that the confidentiality provision, 
both as written and as enforced by Lee, prohibits the Respon
d-

m-
selves, HUSA employees, and TTA employees, all of whom 
are literally coworkers.  
Counsel for the Acting General Cou
n-
sel also provides a plethora of case support for the contention 
that the Board has found employee communications about 
wages and working conditions to be protected concerted activ
i-
ties under Section 7 when directed to num
erous other entities 
apart from coworkers and unions.  (GC Br. at 14.)  Suffice it to 
say, as did the United States Court of Appeals for the First Ci
r-

Kinder
-
Care Learning 
C
enters
, 
299 NLRB 1171 (1990), the Board has c
onsistently 

ability to communicate their conditions of employment to third 

NLRB v. 
Northeastern Land Services Ltd., 
645 F.3d 475, 483 fn
. 4 (1st 
Cir. 2011), enfg. 352 NLRB 744 (2008).
 
Based on the foregoing and the record as a whole I find that 
the Respondents violated Section 8(a)(1) of the Act by mai
n-
taining a provision in the confidentiality section of their e
m-
ployment agreement explici
tly prohibiting employees from 



8(a)(1) when, on June 24, 2010, Philli
p Lee, its supervisor, 

ordering them not to discuss their wages among themselves or 
with any TTA employees.  I also find that Lee violated Section 
8(a)(1) when, on June 24, he sent an email to
 

employees at the facility.  In his email Lee warned the emplo
y-
ees that they could be terminated for discussing their wages and 


ched to his email 
is a copy of the employment agreement and the overbroad co
n-
fidentiality provision is quoted verbatim in the email.  Accor
d-

been applied to restrict the exercise of Section 7 r

in addition to the provision being an explicit restriction on 
those rights, is another reason that overbroad confidentiality 
provision is unlawful.  
Lutheran Heritage, 
above at 647.
 
C
ONCLUSIONS OF 
L
AW
 
1.  The Respondents Hyundai
 
R
otem
 
USA C
o
rporation and 
Aerotek, Inc., are joint employers within the meaning of the 
Act and have been engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act.
 
 HYUNDAI ROTEM USA CO
RP
.
 
&
 
AEROTEK
 
 
457
 
2.  The Transport Workers Union
 
of 
P
hiladelphia
, L
ocal
 
234, 
AFL

CIO is a labor org
anization within the meaning of Section 
2(5) of the Act.
 
3.  The Respondents have violated Section 8(a)(1) of the Act 
by the following conduct.
 
(a) Maintaining or enforcing a provision in its employment 

ontains 

DISCUSS THE COMPENSATION STATED IN THIS 
AGREEMENT, OR THE COMPENSATION PAID TO YOU 
BY AEROTEK PURSUANT TO ANY PRIOR EMPLOY
-
MENT AGREEMENT, IN ANY MANNER, WITH THE 

NY CON
-

 
(b) Promulgating, maintaining, or enforcing an oral rule pr
o-
hibiting employees from discussing wages, hours, benefits, and 
other terms and conditions of employment among themselves, 
with other employees or with nonempl
oyees.
 
(c) Threatening employees by email with discharge if they 
discuss their wages, hours, and other terms and conditions of 
employment among themselves, with other employees, or with 
nonemployees, and referencing the overly broad confidentiality 
provision in the email.
 
2.  The unfair labor practices set forth above affect co
m-
merce within the meaning of Section 8(a)(1) and Section 2(6) 
and (7) of the Act.
 
R
EMEDY
 
Having found that the Respondents have engaged in certain 
unfair labor practices, I sha
ll order them to cease and desist 
therefrom and to take certain affirmative action designed to 
effectuate the policies of the Act.  Specifically, having found 
that the Respondents maintained an overbroad confidentiality 
provision in its employment agreemen
t, I shall order the R
e-
spondents to revise or rescind the provision and to notify its 
employees, in writing, that it has done so.  
Hyundai America 
Shipping Agency, 
357 NLRB 
860
 
(2011).
 
Respondent HRUSA contends that notwithstanding their 
admitted joint emp
loyer status with Aerotek it should not be 

maintenance and/or enforcement of its confidentiality prov
i-
sion.
 

i-
ble for the conduct of
 
the other and whatever unlawful practices 
are engaged in by the one must be deemed to have been co
m-

Ref
-
Chem Co., 
169 NLRB 376, 380 
(1968), enf. denied on other grounds 418 F.2d 127 (5th Cir. 
1969).  Respondent HRUSA relies on 
Capita
l EMI Music, 
311 
NLRB 997 (1993), enfd. 
mem. 
23 F.3d 399 (4th Cir. 1994)
,
 
as 
an exception to the foregoing, albeit a narrow one.  In 
Capital 
EMI Music, 
there was a nonacting joint employer with no daily 
involvement with the employees, and the alleged viola
tions 
were premised on antiunion motive.  Respondent HRUSA a
d-
mittedly is an active participant in the employment relationship, 
and there are no findings of unlawful motive.  Respondent 

i-
bility of ex
panding the holding in 
Capital EMI Music.  
I believe 
that had the Board wanted to expand the holding in 
Capital 
EMI Music
, it wou
ld have done so at some point during the 
intervening 18 years.  In any case such an expansion is the 
province of the Board, not that of an administrative law judge.
 

it and Respondent Aerotek sign 
the notice as joint employers 
and that they post the notice in the Germantown and Weccacoe 
Avenue locations.
 
I shall also order that Respondent Aerotek sign and mail a 
separate notice to all current and former employees employed 
under the employment 
agreement that has been found to co
n-
tain the overbroad confidentiality provision.  (GC Exh. 2.)  In 
agreement with the counsel for the Acting General Counsel I 
find that this mailing is necessary because employees working 
under the agreement work in widely
 
scattered locations for a 
multitude of clients.  
NLS Group, 
352 NLRB 744, 746 (2008), 
incorporated by reference in 355 NLRB 
1154
 
(2010), enfd. 645 
F.3d 475 (1st Cir. 2011).  The record is silent regarding a sp
e-
cific date when the overbroad confidentiality
 
provision became 
part of the employment agreement.  Accordingly, I accept the 

b-
ruary 25, 2010, 6 months before the filing of the charge in this 
case, is an appropriate starting date.  Based on the
 
evidence the 
mailing shall be limited to current and former employees loca
t-
ed in Southeastern Pennsylvania.  That area encompasses Che
s-
ter, Delaware, Philadelphia, Montgomery, and Bucks counties.  
(Tr. 36.) (Cf. id. at 744 fn. 4.) (Respondent stipulated t
hat the 
contract language was the same or similar for all employees.)
 
[Recommended Order omitted from publication.]
 
 
 
